Citation Nr: 0734703	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-30 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lung condition, variously diagnosed as chronic obstructive 
pulmonary disease (COPD), bronchitis, asthma, bronchial 
asthma, and bronchiectasis.


 REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
December 1951, and from May 1953 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

This case was the subject of a Board remand dated in 
September 2006. 

Although the RO indicated in its March 2007 Supplemental 
Statement of the Case that it had reopened the claim for 
service connection for bronchitis and denied entitlement on 
the merits, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
a claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the finding of the RO.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the 
issue has been characterized as noted on the title page.
     
The issue of entitlement to service connection for a lung 
condition is addressed in the REMAND appended to this 
decision, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement within 
one year of an April 1964 letter notifying him of the March 
1964 unfavorable RO rating determination that denied 
entitlement to service connection for a duodenal ulcer.  This 
was the last final denial with respect to the claim. 

2.  Evidence received since the March 1964 unfavorable RO 
rating determination that denied entitlement to service 
connection for a duodenal ulcer does not raise a reasonable 
possibility of substantiating the claim.

3.  In February 1986, the Board issued a letter notifying the 
veteran of a February 1986 unfavorable Board decision that 
denied entitlement to service connection for bronchitis.  
This was the last final denial with respect to the claim.

4.  The medical and lay evidence received since the Board's 
February 1986 denial of service connection for bronchitis is 
neither cumulative nor redundant of the evidence of record at 
the time of the Board's decision, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1964 RO rating decision that denied a claim for 
service connection for a duodenal ulcer is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the March 1964 RO rating decision 
which denied service connection for a duodenal ulcer, which 
was the last final denial with respect to this issue, is not 
new and material; the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West  2002); 38 C.F.R. § 3.156 (2007).

3.  The February 1986 Board determination that denied a claim 
for service connection for bronchitis is final.  38 U.S.C.A. 
§ 7104 (West 2002).
 
4.  Evidence received since the February 1986 Board decision 
denying service connection for bronchitis, which was the last 
final denial with respect to this issue, is new and material; 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West  
2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

The Board herein addresses adequacy of VCAA notice and 
assistance only with respect to the veteran's application to 
reopen a claim for service connection for a duodenal ulcer.  

The veteran's claim for service connection for a lung 
disability is reopened and remanded in this decision - these 
actions are not prejudicial to the claim, and a final 
adjudicative determination as to adequacy of notice and 
assistance on the claim would be premature at this point in 
time.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.
 
With respect to VCAA notice requirements for new and material 
evidence claims, the Court has held that the appellant must 
be informed of what type of evidence would be considered 
"new" and "material," as well as be provided with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App 1 (2006).  
But see Wilson v. Mansfield, No. 07-7099 (Fed. Cir. October 
15, 2007) ( "§ 5103(a) requires only that the VA give a 
claimant notice at the outset of the claims process of the 
information and evidence necessary to substantiate the claim, 
before the initial RO decision and in sufficient time to 
enable the claimant to submit relevant evidence.  This notice 
may be generic in the sense that it need not identify 
evidence specific to the individual claimant's case (though 
it necessarily must be tailored to the specific nature of the 
veteran's claim.)  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

In this case, a September 2002 letter informed the veteran of 
the requirements for submission of new and material evidence 
and to establish service connection for a duodenal ulcer.  A 
subsequent notice letter dated in October 2006 notified the 
veteran that new and material evidence could be submitted to 
reopen his claim, indicated what type of evidence would 
qualify as "new" evidence, and informed him of what type of 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  These letters 
also informed him of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b).   The October 2006 letter also provided 
notice with respect to assignment of a disability rating and 
establishment of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although fully VCAA-compliant notice was not 
completed prior to the initial adjudication, the claim was 
readjudicated in March 2007, after issuance of the October 
2006 VCAA notice letter.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide whether new and material evidence has been 
received to reopen a claim for service connection for a 
duodenal ulcer.

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, reports of VA post-service 
treatment, reports of private treatment, and reports of past 
VA examinations.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the veteran's claim.  The Board has considered whether a 
new gastrointestinal VA examination is warranted in the 
present case.  Because there is no competent evidence of a 
current duodenal ulcer since the filing of the veteran's 
current claim in August 2002, the Board finds that a VA 
compensation examination is not required with respect to the 
veteran's application to reopen his claim.  See 38 C.F.R. 
§ 5103A(d) (requiring, among other things, competent evidence 
of a current disability, in order to render a VA examination 
"necessary").

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
application to reopen the claim for service connection for a 
duodenal ulcer.  All relevant evidence has been obtained.  
There is no indication in the file that there are additional 
available relevant records that have not yet been obtained.

Legal Criteria

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  Likewise, a decision of the Board 
is final and is generally not subject to revision except on 
the receipt of new and material evidence.  38 U.S.C.A. §§ 
5108, 7104, 7105; 38 C.F.R. § 3.156.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  If new 
and material evidence has been received with respect to a 
claim which has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Claim for Service Connection for Duodenal Ulcer Not Reopened

The veteran did not file a notice of disagreement within one 
year of an April 1964 letter notifying him of the March 1964 
unfavorable RO rating determination that denied entitlement 
to service connection for a duodenal ulcer.  Thus, the 
decision became final, and is not subject to revision except 
on the receipt of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.  The claim was denied on the 
basis that the there was no showing that the veteran had a 
duodenal ulcer.  This was the last final denial with respect 
to the claim.

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has reviewed the numerous medical records received 
since the time of the filing of the veteran's current claim 
in August 2002.  There is no evidence to show that the 
veteran currently has a duodenal ulcer.  Without competent 
evidence of a current disability, there is no reasonable 
possibility that the balance of the newly received evidence 
could substantiate the veteran's claim.  Accordingly, the 
Board finds that although much of the evidence received since 
August 2002 is new, it is not material.  As a result, 
reopening of the claim for service connection for a duodenal 
ulcer is not warranted.  See 38 C.F.R. § 3.156(a).

Claim for Service Connection for a Lung Condition Reopened

In February 1986, the Board issued a letter to the veteran 
notifying him of a February 1986 unfavorable Board decision 
that denied entitlement to service connection for bronchitis.  
(The RO had denied entitlement to service connection for 
bronchitis on several prior occasions.)  The Board decision 
is final, and is not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.156. 

Since the time of the February 1986 Board denial of the 
claim, much new medical evidence has been received.  Over 
recent years the veteran has received several diagnoses for 
the lung condition for which he seeks service condition - 
bronchitis, asthma, bronchial asthma, COPD, and 
bronchiectasis.  See, for example, a December 2001 VA 
treatment note stating that "the likely differential 
diagnosis in this patient includes bronchitis and 
bronchiectasia," and numerous recent VA records of treatment 
indicating a diagnoses of asthma, bronchitis, and COPD.  He 
has had frequent treatment for his lung problems from the 
1950s to the present time.  Past denials have often alluded 
to the negative findings at the time of discharge from 
service.  However, recently received medical evidence 
demonstrates that his condition is such that his lungs are 
clear on examination at some points in time, yet the 
diagnoses of a chronic lung condition are continued and the 
symptoms recur periodically.  The first such diagnoses of 
record were made during service--bronchitis, possibly 
asthmatic, in January 1954; and bronchitis, acute, organism 
unknown, in February 1954.  

Additionally, the veteran has submitted a very detailed 
statement, consisting of 9 handwritten pages received in July 
2004 and translated from Spanish to English in July 2005.  
The credibility (but not the weight) of this new evidence is 
to be presumed in determining whether to reopen the claim.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in 
cases in which the newly submitted evidence is "inherently 
false or untrue" does the Justus presumption of credibility 
not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  The 
new account is not inherently false or untrue, and provides a 
detailed account the onset of lung problems during service, 
the circumstances of the veteran's discharge from service in 
April 1955, and treatment over the decades since then.  While 
there is no evidence to definitively prove his account of 
events to be true, there are many records of treatment to 
corroborate sections of his account of events.  Although the 
veteran is not competent to testify as to matters of 
causation and diagnosis requiring medical expertise, he is 
competent to provide an account of his breathing symptoms 
from his time of service forward.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The veteran briefly reiterated this history in 
November 2004, upon being admitted for VA hospitalization 
lasting 12 days for lung and heart disease.  The veteran 
recounted upon admission that (in the treating clinician's 
words) "chest discomfort upon inspiration has been present 
since [the veteran] was in the [A]rmy over 40 years ago."  
This history is afforded significant weight because it was 
provided at entry into hospitalization for purposes of 
treatment of a serious illness.

In light of the foregoing, the Board finds that the medical 
and lay evidence received since the Board's February 1986 
denial of service connection for bronchitis is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
reopening of the veteran's claim for service connection for a 
lung condition, variously diagnosed as COPD, bronchitis, 
asthma, bronchial asthma, and bronchiectasis, is warranted.  
See 38 C.F.R. § 3.156(a).

As a result, the claim of entitlement to service connection 
for a lung condition is reopened, and is further addressed in 
the REMAND appended to this decision.


ORDER

New and material evidence has not been received on the issue 
of entitlement to service connection for a duodenal ulcer; 
the claim is not reopened and the appeal is denied.

New and material evidence has been received on the issue of 
entitlement to service connection for a lung condition, 
variously diagnosed as COPD, bronchitis, asthma, bronchial 
asthma, and bronchiectasis, and the claim is reopened.  The 
appeal is allowed to this extent only.


REMAND

As discussed directly above, new and material evidence has 
been received to reopen the veteran's claim for service 
connection for a lung condition, variously diagnosed as COPD, 
bronchitis, asthma, bronchial asthma, and bronchiectasis.  
Although the evidence includes a diagnosis of such a 
condition in service and of a current disability, and the 
veteran's description of frequent symptoms from the time of 
service until the present, there is no medical opinion of 
record as to whether his current condition had its onset 
during service or is related to any incident of service.  

Additionally, the Board notes that since the time of the 
issuance of the most recent Supplement Statement of the Case, 
the veteran may have received additional VA treatment for his 
chronic lung disability.  The RO should seek to obtain all 
records of relevant treatment that have not been previously 
obtained.  See 38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
records of VA and non-VA health care 
providers who have treated his lung 
disability from March 2007 to the present.  
After obtaining any appropriate releases, 
obtain records from each health care 
provider the veteran identifies that have 
not been previously obtained.  Also advise 
the veteran that with respect to private 
medical evidence, he may alternatively 
obtain the records on his own and submit 
them to the RO.

The records sought should include those of 
VA treatment of lung disability from March 
2007 forward.

2.  Once all available medical records 
have been received, make arrangements with 
the appropriate VA medical facility or 
facilities for the claims files to be 
reviewed by a physician specializing in 
pulmonary medicine, for the purpose of 
reviewing the claims files and determining 
whether it is at least as likely as not 
that the veteran has current lung disease 
which began during service or is related 
to some incident of service.  

The physician should indicate that the 
claims files were reviewed, to include the 
service medical records dated in January 
and February of 1954, at which time 
diagnoses of bronchitis, possibly 
asthmatic (January 1954) and bronchitis, 
acute, organism unknown (February 1954) 
were rendered.  The clinician should also 
review the post-service medical records of 
treatment indicating various diagnoses, 
including COPD, bronchitis, asthma, 
bronchial asthma, and bronchiectasis, and 
the veteran's lay statements as to the 
onset and nature of his symptoms.

The physician should describe the nature 
of the veteran's current lung disease and 
opine whether it is at least as likely as 
not (whether there is a 50 percent or 
greater probability) that the condition 
began during service, or was caused or 
aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by any incident of 
service.

The physician is requested to provide a 
complete rationale for his opinion, as a 
matter of medical probability, based on 
his clinical experience, medical 
expertise, and established medical 
principals.  

If the physician opines that a physical 
examination of the veteran would be 
helpful in rendering the requested 
opinion, the RO should schedule such an 
examination.

3.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, issue a Supplemental 
Statement of the Case (SSOC), which must 
contain notice of all relevant action 
taken on the claim, to include a summary 
of all of the evidence added to the 
record since the SSOC.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


